Order denying plaintiff’s motion for injunction pendente lite affirmed, with ten dollars costs and disbursements. We are of opinion that a determination of plaintiff’s right to enjoin defendant’s use of the words in question should not be made on conflicting affidavits, but should await the trial, when the facts may be fully developed. There can be a speedy trial in Westchester county and plaintiff will not be prejudiced by the short delay. We, therefore, affirm the order as a matter of discretion and not as a matter of law. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.